Citation Nr: 0927203	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for silicosis, claimed 
as due to asbestos exposure.

3.  Entitlement to service connection for a chronic 
respiratory disorder, to include asthma and chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

For reasons that will be discussed below, the Board has 
refashioned the issues on appeal as reflected above.

The Veteran provided testimony to the undersigned Acting 
Veterans Law Judge via videoconference hearing in November 
2004.  A copy of the transcript has been associated with the 
file.

This case was previously remanded by the Board for additional 
development in June 2005.

In October 2006, the Board denied entitlement to service 
connection for a chronic respiratory disorder, including 
asbestosis and silicosis.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In August 2007, the Veteran and VA filed a Joint Motion for 
Remand so the Board could ensure compliance with the June 
2005 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In September 2007, the Court vacated the October 2006 
decision and remanded the case to the Board for compliance 
with the instructions of the Joint Motion.

This case was again remanded by the Board in May 2008 to 
ensure compliance with the Joint Motion.

The issue of entitlement to service connection for a chronic 
respiratory condition, to include asthma and COPD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not currently 
suffer from asbestosis.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not currently 
suffer from silicosis.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by military 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Silicosis was not incurred in or aggravated by military 
service, to include as a result of exposure to asbestos.  38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in June 2003, June 2005, 
December 2005, and August 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran 
was provided with appropriate notice of how disability 
ratings and effective dates are assigned in the August 2008 
notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that complete VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a 'readjudication 
decision' that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.)  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication 'cures' any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication. See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
August 2008 Dingess notice was provided to the Veteran, the 
claims were readjudicated in October 2008 and April 2009 
SSOCs.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  
Here, neither the Veteran nor his attorney have argued that 
there was harmful error in the notice that was provided to 
the Veteran.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, private medical records, and Social Security 
Administration (SSA) are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The Veteran was afforded VA medical examinations in December 
1995, January 2006, and September 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in September 2008 is more than adequate, as 
it is predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  It considers 
all of the pertinent evidence of record, to include numerous 
opinions from private physicians, a February 2006 report of 
CT scan, and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued certain procedures on asbestos-related diseases which 
provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the Court also indicated that, while the veteran, as 
a lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

The Veteran has claimed entitlement to service connection for 
asbestosis and silicosis.  He essentially contends that both 
of these disabilities were incurred as a result of asbestos 
exposure from brake pads while working as a mechanic in 
service.  

Without reaching the issue of whether the Veteran was, in 
fact, exposed to asbestos during service, the Board finds 
that service connection for asbestosis and silicosis must be 
denied because the preponderance of the competent and 
probative evidence of record does not reflect that the 
Veteran currently has either disability. 

In this regard, the Board notes the asbestosis and silicosis 
diagnoses found in private medical records from 1999 and 
2002.  A March 1999 chest x-ray report from Dr. R.A.H. gives 
an impression of bilateral interstitial fibrosis consistent 
with asbestosis.  This report notes primary 's' and secondary 
's' sized opacities involving six lung zones, profusion 1/3.  
There were blebs, emphysema, and thickening of the interlobar 
fissure.  The accompanying report notes that the Veteran 
complained of shortness of breath at rest and lists a history 
of asbestos exposure that consists exclusively of post-
service occupational exposure as a mechanic from roughly 1964 
to 1983.  

A March 1999 letter from Dr. L.J.C., a physician and board 
certified internist, reviewed the records from Dr. RAH.  On 
the basis of the stated occupational history and the B-
reading of the chest x-ray, Dr. LJC opined that, within a 
reasonable degree of medical certainty, the Veteran had 
asbestosis.

An April 2002 private medical record from Dr. G.H.M. 
diagnoses silicosis within a reasonable degree of medical 
certainty.  The doctor noted that medical records, work 
history, physical examination, and chest radiograph were 
reviewed.  The chest x-ray showed increased parenchymal 
opacities throughout all six lung zones consistent with ILO 
classification s/p 1/0.  The cardiac silhouette and 
mediastinal contours were unremarkable.  There was mild 
thickening of the minor fissure.  There were superimposed 
changes of emphysema.  The examiner noted that the Veteran's 
medical history included a significant occupational exposure 
to silica dust.  

In terms of evidence refuting the claimed asbestosis and 
silicosis, the Board notes that the Veteran underwent a VA 
examination for non-tuberculosis diseases and injuries in 
December 1995.  Chest x-rays revealed findings consistent 
with mild COPD, and it was noted that there was no 
significant change since October 1995. 
The resulting report diagnoses COPD, symptomatic, disabling, 
with PFTs showing severe obstructive disease.  It was noted 
that the disease was chronic and gradually progressive and 
there had been a rather marked increase in his dyspnea and 
fatigue since December 1994.

The January 2006 VA examination report summarizes the 
pertinent aspects of the Veteran's history of asbestos 
exposure as noted above.  The examiner also noted that VA 
computerized records of a September 2000 chest x-ray reported 
probable COPD, unchanged from a previous radiograph from 
April 2000.  The examiner noted that other radiographs also 
noted COPD.  The January 2006 chest x-ray reported some 
changes within the chest that were consistent with clinical 
diagnosis of COPD.  These appeared to be relatively stable.  
The examiner also noted that the Veteran was hospitalized in 
1995, that the discharge diagnosis noted exacerbation of 
bronchial asthma/COPD, and that the Veteran had reported a 
history of bronchial asthma since childhood.  The examiner 
noted an impression of COPD and stated that it is more 
speculative to determine whether asbestosis and silicosis 
were physiologically related to include exposure to brake 
pads during service.  

A January 2006 addendum to this VA examination report notes 
that PFT reported very severe obstructive disease with air 
trapping.  Air trapping was partially improved with 
bronchodilator.  Restrictive component could not be ruled out 
by spirometry alone.  

A February 2006 addendum noted that CT chest findings were 
reported as bilateral pulmonary emphysematous changes with 
advanced findings in the upper lobe bilaterally, greater on 
the left.  No pulmonary interstitial changes and no pleural 
plaques or calcification were noted.  The examiner gave an 
impression of COPD, with no evidence of asbestosis or 
silicosis changes on CT chest as noted above.

A September 2008 VA examination report finds, in relevant 
part, no objective evidence to support silicosis or 
asbestosis or chronic pulmonary fibrosis.  In explaining this 
conclusion, the examiner noted that chest x-ray is a good 
screening test for acute disease and a good test for 
following known chronic disease.  However, it was noted to 
not be the most useful or the gold standard for diagnosing 
chronic lung disease.  It was noted that high resolution CAT 
scan of the chest was the gold standard to identify lung 
changes that are chronic in nature such as silicosis, 
asbestosis, interstitial fibrosis, and emphysema.  The CT 
scan in February 2006 was observed to clearly reveal no 
interstitial fibrosis, silicosis, or asbestosis.  The 
examiner stated that this was important for two reasons.  
First, asbestosis and silicosis are not intermittent, but in 
fact persistent diseases.  Second, this showed there was no 
persistent condition of any kind.  The examiner stated that 
intermittent pulmonary interstitial changes can be 
atelectasis, early emphysemous changes, viral illness, 
bacterial illness, fluid overload, etc.  There were noted not 
to be caused by or related to silicosis or asbestosis.

The Board finds that the probative value of the January 2006 
and September 2008 VA examination reports significantly 
outweighs that of the 1999 and 2002 private medical records 
diagnosing asbestosis and silicosis,.  As explained in the 
September 2008 report, the CT scan is considered to be much 
more reliable than chest x-rays, which were relied upon by 
the earlier examiners.  Furthermore, the VA examination 
reports clearly lay out the rationale to support the 
examiners' conclusions based on the Veteran's medical history 
and specific test findings, and taking into account the 
private evidence that was already on file.  

The Board notes that the Court recently held in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement 
of a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  The facts in McClain are different than those in 
the present appeal.  In McClain, the disability in question 
was deemed to have resolved during the pendency of the claim 
and thus denied on that basis.  Here, as discussed, 
comprehensive testing and examinations have eliminated 
asbestosis and silicosis as diagnoses for the Veteran's 
respiratory disability.  Put another way, additional testing 
has shown that the diagnoses of asbestosis and silicosis were 
incorrect.  The more accurate diagnosis of the Veteran's 
chronic respiratory disorder (asthma and chronic obstructive 
pulmonary disease) is the subject of the below remand.

In short, the Board finds that the Veteran does not have 
asbestosis or silicosis for purposes of establishing 
entitlement to service connection benefits.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection for 
asbestosis and silicosis must be denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2008).


ORDER


Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for silicosis is denied.






REMAND

With respect to the remaining issue on appeal, the September 
2008 VA examination report diagnosed severe COPD (emphysema 
with asthmatic bronchitis).  It noted that the record clearly 
showed that the Veteran had pre-existing familial asthma and 
that smoking superimposed on pre-existing familial asthma led 
to emphysema and asthmatic bronchitis.  The examiner 
concluded that this was not caused by or aggravated by 
military service.

However, the Veteran's February 1959 Army enlistment 
examination report noted the following clinical abnormality 
of the lung: "Crepitant rales left base.  X-ray left 
Pneumonitic  #192 6 Feb 59  Cleared 24 Feb 59."  There is no 
diagnosis of asthma at the time of the Veteran's entrance 
into active duty service.  Subsequent service treatment 
records do, however, show diagnoses of asthma.  

When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  38 U.S.C.A. § 
1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  If a veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. VAOPGCPREC 3-2003; see also Wagner, supra.

The Board finds that the presumption of soundness attaches to 
the Veteran's asthma.  Although the September 2008 VA 
examiner commented that the Veteran had a clear familial 
history of asthma, this opinion does not rise to the level of 
clear and unmistakable evidence discussed above.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.  Accordingly, additional 
development is needed before the Board can render a final 
decision.  

Further, it bears noting that the instructions of the May 
2008 Remand included the request that the examiner provide an 
opinion as to whether there was a "50 percent chance or 
greater" that the Veteran's chronic respiratory disorder(s) 
were etiologically related to his active service.  While the 
examiner addressed the etiological nexus question, he failed 
to do in the parlance requested by the Board.  This should be 
rectified.  Stegall v. West, 11 Vet. App. 268 (1998) (held 
that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folder to be sent to the 
doctor who conducted the September 2008 
examination.  If this doctor is not 
available, the RO should arrange for the 
Veteran to undergo an examination to 
determine whether any current chronic 
respiratory disability, including COPD and 
asthma, was incurred in or aggravated by 
the Veteran's military service.  The 
claims folders must be thoroughly reviewed 
by the examiner.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  

As to any chronic respiratory disability 
currently found, to include COPD and 
asthma, the examiner should render an 
opinion as to whether the Veteran clearly 
and unmistakably had the condition prior 
to service.  If the Veteran clearly and 
unmistakably had asthma prior to service, 
is there also clear and unmistakable 
medical evidence this pre-existing 
condition was not permanently aggravated 
during his service beyond its natural 
progression?

The examiner should also determine whether 
any current chronic respiratory disorder 
is separate and distinct from any 
identified pre-existing respiratory 
disorder.  If so, the examiner should then 
indicate whether it is at least as likely 
as not (a 50 percent chance or greater) 
that the respiratory disorder is causally 
or etiologically related to the Veteran's 
active service, to include exposure to 
break pads during active service.

Any opinion expressed must be accompanied 
by a complete rationale.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an SSOC and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


